McMurray, Chief Judge.
Defendant appeals his conviction of five counts of the offense of armed robbery.
Defendant has filed a pro se brief and enumerations of error. Appointed counsel has also filed a brief and enumeration of error on behalf of defendant. Pretermitting any questions which may arise because of the multiplicity of briefs and enumerations of error filed by or for defendant, we consider all of the issues raised. Held:
1. Defendant, pro se, contends that the attorney appointed to represent him on this appeal has failed to provide effective assistance of counsel. We find that defendant’s assertion that counsel has done nothing for him is not supported by the record and that counsel has rendered reasonably effective assistance. See Trenor v. State, 252 Ga. 264, 266 (7) (313 SE2d 482).
Defendant’s remaining pro se enumerations of error present nothing for review on appeal as they involve evidentiary and procedural issues which were not raised before the trial court and are raised for the first time on appeal. See Moss v. State, 159 Ga. App. 317, 319 (283 SE2d 275); Jefferson v. State, 157 Ga. App. 324, 326 (2) (277 SE2d 317); Tift v. State, 132 Ga. App. 10 (2) (207 SE2d 261).
2. The sole enumeration of error submitted by defendant’s counsel raised the issue of the sufficiency of the evidence. The State’s evidence shows that defendant was one of three men who used handguns to accomplish a robbery of a jewelry store (Count 1) and an employee of the jewelry store (Count 2). Three law enforcement officers who entered the jewelry store were disarmed (at gunpoint) and their weapons taken by the perpetrators (Counts 3-5). We find that a rational trier of fact could reasonably have found from the evidence that the defendant was guilty beyond a reasonable doubt of the offenses charged. Barber v. State, 164 Ga. App. 172, 173 (1) (296 SE2d 747); Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.

*725Decided November 26, 1984.
James L. Adkins, pro se.
William J. Smith, District Attorney, Douglas C. Pullen, Assistant District Attorney, for appellee.